MEMORANDUM **
Debra Leona Carlson appeals her 96-month sentence imposed following her guilty-plea conviction for one count of conspiracy to distribute methamphetamine and marijuana, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. We lack jurisdiction and dismiss.
Carlson contends that the district court erred by failing to grant her a downward departure for coercion or duress under U.S.S.G. § 5K2.12, or for diminished capacity under § 5K2.13. The district court expressly exercised its discretion when it denied those departures. Accordingly, we lack jurisdiction to review the district court’s discretionary decision not to grant a downward departure. See United States v. Pizzichiello, 272 F.3d 1232, 1239 (9th Cir.), cert, denied; 537 U.S. 852, 123 S.Ct. 206, 154 L.Ed.2d 84 (2002).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.